            Case 1:21-cv-05518-JMF Document 8 Filed 07/27/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDREW PERRONG,
                                                                  1:21-cv-5518-JMF
                                        Plaintiff,

                          - against -
                                                                  DEFENDANT ALPHA GAS
ALPHA GAS AND ELECTRIC, LLC and JOHN DOE                          AND ELECTRIC, LLC’S
CORPORATION,                                                      ANSWER AND
                                                                  AFFIRMATIVE DEFENSES
                                        Defendants.


       Defendant, Alpha Gas and Electric, LLC (“Alpha”) responds to the corresponding

numbered paragraphs of Plaintiff’s Complaint filed on June 23, 2021, and states as follows:

       1.      This paragraph does not contain any allegations for which a response is required.

       2.      This paragraph consists of Plaintiff’s characterization of the action and legal

conclusions, to which no response is required.

       3.      This paragraph consists of Plaintiff’s characterization of the action and legal

conclusions, to which no response is required.

       4.      This paragraph does not contain any allegations for which a response is required.

       5.      Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

       6.      Admitted.

       7.      Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

       8.      This paragraph does not contain any allegations for which a response is required.

       9.      This paragraph does not contain any allegations for which a response is required.

       10.     This paragraph does not contain any allegations for which a response is required.
           Case 1:21-cv-05518-JMF Document 8 Filed 07/27/21 Page 2 of 6




       11.       This paragraph does not contain any allegations for which a response is required.

       12.       This paragraph does not contain any allegations for which a response is required.

       13.       This paragraph does not contain any allegations for which a response is required.

       14.       This paragraph does not contain any allegations for which a response is required.

       15.       This paragraph does not contain any allegations for which a response is required.

       16.       This paragraph does not contain any allegations for which a response is required.

       17.       Alpha admits that it is a supplier of electric service doing business, in among

other states, the Commonwealth of Pennsylvania.

       18.       Alpha admits that it has, over the course of its existence, generated sales through

telemarketing.

       19.       Alpha admits that it has, over the course of its existence, used the services of third

party telemarketing providers.

       20.       This paragraph does not contain any allegations for which a response is required.

       21.       Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

       22.       Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

       23.       Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

       24.       Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

       25.       Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.




                                                   2
           Case 1:21-cv-05518-JMF Document 8 Filed 07/27/21 Page 3 of 6




       26.     This paragraph does not contain any allegations for which a response is required.

       27.     Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

       28.     Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

       29.     Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

       30.     Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

       31.     Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

       32.     Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

       33.     Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

       34.     Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

       35.     Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

       36.     This paragraph does not contain any allegations for which a response is required.

       37.     This paragraph does not contain any allegations for which a response is required.

       38.     This paragraph does not contain any allegations for which a response is required.

       39.     This paragraph does not contain any allegations for which a response is required.




                                                3
           Case 1:21-cv-05518-JMF Document 8 Filed 07/27/21 Page 4 of 6




       40.     This paragraph does not contain any allegations for which a response is required.

       41.     This paragraph does not contain any allegations for which a response is required.

       42.     Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

       43.     Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

       44.     Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

       45.     Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

       46.     Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

       47.     Alpha denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

       48.     This paragraph does not contain any allegations for which a response is required.

       49.     This paragraph does not contain any allegations for which a response is required.

       50.     This paragraph does not contain any allegations for which a response is required.

       51.     This paragraph does not contain any allegations for which a response is required.

       52.     This paragraph does not contain any allegations for which a response is required.

       53.     This paragraph does not contain any allegations for which a response is required.

       54.     This paragraph does not contain any allegations for which a response is required.

       55.     This paragraph does not contain any allegations for which a response is required.

       56.     This paragraph does not contain any allegations for which a response is required.




                                                4
            Case 1:21-cv-05518-JMF Document 8 Filed 07/27/21 Page 5 of 6




       57.      This paragraph does not contain any allegations for which a response is required.

       58.      This paragraph does not contain any allegations for which a response is required.

       59.      This paragraph does not contain any allegations for which a response is required.

       60.      This paragraph does not contain any allegations for which a response is required.

       61.      This paragraph does not contain any allegations for which a response is required.

       62.      This paragraph does not contain any allegations for which a response is required.

       63.      This paragraph does not contain any allegations for which a response is required.

       64.      This paragraph does not contain any allegations for which a response is required.

       65.      This paragraph does not contain any allegations for which a response is required.

                                  AFFIRMATIVE DEFENSES

       Alpha asserts the following defenses, including but not limited to affirmative defenses,

pursuant to FRCP 8(c) and further reserves all rights to assert additional or amended defenses

against Plaintiff or the alleged putative class, which are unknown at this time.

       A.       The Telephone Consumer Protection Act of 1991, as applied by Plaintiff, is

unconstitutional and violates, among other things, the First Amendment of the United States

Constitution.

       B.       Plaintiff’s claims and the claims of putative class members are barred, in whole or

in part, because of intervening and superseding events, or by the acts or omissions of third parties

for which Alpha bears no responsibility.

       C.       Plaintiff’s claims and the claims of putative class members are barred, in whole or

in part, because Alpha complied with the requirements of the Telephone Consumer Protection

Act of 1991 and related statutes and regulations.




                                                 5
              Case 1:21-cv-05518-JMF Document 8 Filed 07/27/21 Page 6 of 6




         D.      Plaintiff’s Complaint fails to state facts sufficient to constitute a cause of action

upon which relief can be granted.

         E.      Plaintiff’s claims and the claims of putative class members are barred, in whole or

in part, by the doctrines of res judicata, estoppel and equitable estoppel.

Dated:    New York, New York
          July 27, 2021
                                                        FRIED, FRANK, HARRIS, SHRIVER
                                                         & JACOBSON LLP

                                                        By:                /s/ Motty Shulman
                                                                             Motty Shulman

                                                        One New York Plaza
                                                        New York, New York 10004-1980
                                                        (212) 859-8000
                                                        motty.shulman@friedfrank.com

                                                        Attorneys for Defendant
                                                         Alpha Gas and Electric, LLC




                                                    6
                                                                                                 25726029
